DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20180147721) in view of Park (US Pub 20170265703) and Kramer (US 9910497).
Note !!!
It is Noted that the applicant claims a priority date of 01/06/2015, 7/13/2016, etc; but none of the references in the prior dates teach the invention of the present claims.
Regarding claim 1, Griffin discloses a robotic device comprising: 
a propulsion mechanism (a plurality of actuators 220; fig. 2; sec 0073) to move the robotic device; and 
a processing facility (202 and 204; fig. 2; sec 0063, 0065) comprising a processor (204, sec 0055, 0065), and a memory (202, sec 0055, 0065), the processing facility configured to store a set of instructions (sec 0065) that, when executed by a user (user selects an instruction using a user interface 218 for guiding the robot through a plurality of sequential locations to create a map and path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to move left, right, front , back as desired; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path) through a user interface menu (218, fig, 2, sec 0069) of processing facility functions, cause the robotic device to: 
place the robotic device in a mapping mode (in sec 0094 map 500 is generated by user using a computer e.g. computer interface 218, sec 0069), wherein the mapping mode causes the robotic device to be guided by the user through a service area (figs. 5A&B, 7A) and create a digital map (map with pixels is a digital map; sec 0093; that is the user selects an instruction using a user interface 218 for guiding the robot through a plurality of sequential locations to create a path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to move left, right, front , back as desired; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path; sec 0005, 0054, 0068, 0092-0094, 100; 0117, 0119; fig. 5A&B, 7A); 
place the robotic device in a service task mode, wherein while in service task mode the robotic device performs a service task (cleaning, etc; sec 0011) in the service area (figs. 5A7B, 7A; sec 0093, 0094) based on the digital map and wherein the service area is constrained by the digital map (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
Griffin teaches of controlling a robot using several well know means including modify the service task (sec 0111) in response to identified human input commands to control the robot.  Griffin did not particularly recite a stored gesture for modifying a task of a robot.  
However, Kramer teaches of:
identifying a gesture from a user (figs 2-5, 16; col. 3, lines 45-65; col. 5, lines 11-30) as corresponding to at least one of a stored gesture (incoming gestures from a human finger and hand are compared with registered i.e. stored gestures; col. 12, lines 61-67; col. 19, lines 55-61); and 
modifying a service task of a robot (col. 6, lines 7-57; col. 7, lines 57-60) in response to the identified gesture. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Griffin as taught by Kramer for the purpose of increasing the versatility and efficiency of controlling robots by using gestures.  
Regarding claim 2, Griffin discloses the robotic device of claim 1, wherein the digital map (map with pixels is a digital map; sec 0093)  is a closed digital map (figs. 5A7B, 7A; ; sec 0093, 0094) and an outer perimeter of the service area is constrained by the digital map (figs. 5A7B, 7A;sec 0093, 0094). 
Regarding claim 3, Griffin discloses the robotic device of claim 1, wherein the digital map (map with pixels is a digital map; sec 0093)  is a closed digital map (figs. 5A7B, 7A; ; sec 0093, 0094) and defines a boundary of the service area (figs. 5A7B, 7A; sec 0093, 0094). 
Regarding claim 6, Griffin discloses the robotic device of claim 1, wherein the service task is a cleaning service task (cleaning task; sec 0011).  
Regarding claim 7, Griffin discloses the robotic device of claim 1, further comprising identifying a boundary constraint that bounds or is within the service area (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
Regarding claim 8, Griffin discloses the robotic device of claim 7, wherein the boundary constraint within the service area is an identification of a wall (walls are identified; sec 0100) within the service area, and the set of instructions that, when executed, cause the service task to be executed in part by navigating along the wall (Griffin identifies boundary constraints including walls and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls; sec 0096, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task to be executed in part by navigating along the wall; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 9, Griffin discloses the robotic device of claim 7, wherein the boundary constraint within the service area is an identification of an object within the service area, and the set of instructions that, when executed, cause the service task to be executed in part by navigating around the object (Griffin identifies boundary constraints including walls, obstacles,  and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls and other obstacle and to navigate around the obstacles; sec 0096, 0098, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task to be executed in part by navigating around the object; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 11, Griffin discloses the robotic device of claim 1, the robotic device further comprising a main robotic device portion (main body or robot; fig. 1; sec 0063) and a service module portion (other components including brushes moved for floor cleaning, squeegees moved for cleaning, vacuum and hoses for cleaning, gesticulating arms, raising and lowering a lift; sec 0096), the service module portion adapted to perform a service task (the other components including brushes moved for floor cleaning tasks, squeegees moved for cleaning tasks, vacuum and hoses for vacuuming tasks, gesticulating tasks using arms, raising and lowering tasks using a lift; sec 0096), wherein the service module portion is removable from the main robotic device portion (it is well known and obvious to one having ordinary skill in the art that brushes, arms, and vacuum hose service modules are removable and replaceable from the main robotic device portion for purposes of effecting performing a particular task as desired; sec 0059).  
Regarding claim 24, Kramer teaches of the robotic device of claim 1, wherein the service task is modified by altering the path in response to the gesture (the service task e.g. cleaning a particular area is modified by altering the path in response to the gesture; col. 6, lines 7-57; col. 7, lines 57-60).  

Regarding claim 25, Kramer teaches of the robotic device of claim 1, wherein the gesture is a hand motion directing a movement of the robotic device (figs 2-5, 16; col. 3, lines 45-65; col. 5, lines 11-30; col. 6, lines 7-57; col. 7, lines 57-60).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 20180147721).
Regarding claim 12, Griffin discloses method comprising: 
upon selection by a user (user selects a mapping mode using a  user interface 218 to guide the robot through a plurality of sequential locations to create a map and path as desired, the user selects one of the plurality of elements on the user interface and/or an actuator 220 to process facility functions such as move left, right, front, back as desired for the robot to create a map of a facility and/or perform a service task e.g. cleaning; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path) of a mapping mode (a mapping mode is selected in sec 0094 wherein a map 500 is generated by user using a computer e.g. computer interface 218, sec 0069) through a user interface menu (menu on user interface 218, fig, 2, sec 0069) of processing facility functions (user selects an instruction using a user interface for guiding the robot through a plurality of sequential locations to create a path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to process facility functions such as move left, right, front, back as desired for the robot to create a map of a facility and/or perform a service task e.g. cleaning; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path), a robotic device is placed in a mapping mode (in sec 0094 map 500 is generated by user using a computer e.g. computer interface 218, sec 0069), wherein the mapping mode causes the robotic device to move through a service area to create a digital map (map with pixels is a digital map; sec 0093; that is the user selects an instruction using a user interface 218 for guiding the robot through a plurality of sequential locations to create a path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to move left, right, front , back as desired; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path; sec 0005, 0054, 0068, 0092-0094, 100; 0117, 0119; fig. 5A&B, 7A);
wherein the robotic device comprises a propulsion mechanism (a plurality of actuators 220; fig. 2; sec 0073) to move the robotic device, a sensor (212, fig. 2, sec 0094) for sensing an object in the service area, and a localization and mapping system (224, fig. 2; sec 0094, 0105);
upon selection by the user of a service task (cleaning task, etc; sec 0011) made through the user interface menu (218, fig, 2, sec 0069), the robotic device is placed in a service task mode (cleaning task, etc; sec 0011), wherein in the service task mode, the robotic device performs a service task (cleaning task, etc; sec 0011) in the service task area based on sensing the service area with the sensor and utilizing the created digital map (map with pixels is a digital map; sec 0093; that is the user selects an instruction using a user interface 218 for guiding the robot through a plurality of sequential locations to create a path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to move left, right, front , back as desired; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path; sec 0005, 0054, 0068, 0092-0094, 100; 0117, 0119; fig. 5A&B, 7A).
Regarding claim 13, Griffin discloses the method of claim 12, wherein the digital map is a closed digital map and an outer perimeter of the service area is constrained by the digital map (figs. 5A7B, 7A show a closed digital map with an outer perimeter; sec 0093, 0094). 
Regarding claim 14, Griffin discloses the method of claim 12, wherein the digital map is a closed digital map and defines a boundary of the service area (figs. 5A7B, 7A show a closed digital map that defines a boundary of a service area; sec 0093, 0094). 
Regarding claim 17, Griffin discloses the method of claim 12, wherein the service task is a cleaning service task (cleaning task; sec 0011).  
Regarding claim 18, Griffin discloses the method of claim 12, further comprising identifying a boundary constraint that bounds or is within the service area (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
Regarding claim 19, Griffin discloses the method of claim 18, wherein the boundary constraint within the service area is an identification of a wall (walls are identified; sec 0100) within the service area, and the service task is executed in part by the robotic device navigating along the wall (Griffin identifies boundary constraints including walls and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls; sec 0096, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task such as cleaning or vacuuming or squeegeeing to be executed in part by navigating along the wall; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 20, Griffin discloses the method of claim 18, wherein the boundary constraint within the service area is an identification of the object within the service area, and the service task is executed in part by the robotic device navigating around the object (Griffin identifies boundary constraints including walls, obstacles,  and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls and other obstacle and to navigate around the obstacles; sec 0096, 0098, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task to be executed in part by navigating around the object; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 22, Griffin discloses the method of claim 12, the robotic device further comprising a main robotic device portion (main body or robot; fig. 1; sec 0063) and a service module portion (other components including brushes moved for floor cleaning, squeegees moved for cleaning, vacuum and hoses for cleaning, gesticulating arms, raising and lowering a lift; sec 0096), the service module portion adapted to perform a service task (the other components including brushes moved for floor cleaning tasks, squeegees moved for cleaning tasks, vacuum and hoses for vacuuming tasks, gesticulating tasks using arms, raising and lowering tasks using a lift; sec 0096), wherein the service module portion is removable from the main robotic device portion (it is well known and obvious to one having ordinary skill in the art that brushes, arms, and vacuum hose service modules are removable and replaceable from the main robotic device portion for purposes of effecting performing a particular task as desired; sec 0059).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20180147721) in view of Gettings (US 20150367513).
Regarding claim 23, Griffin discloses the method of claim 12, wherein the service area defines areas in an environment, aisles and floors (sec 0103, 0110, 0111) and at least one location of a robot (Griffin indicates that the robot is located at an address to include the location of a building, but it is not quite clear whether the location of the robot is the service area; however, it would be obvious to one having ordinary sill in the art that if the location of the robot can be determined it implies that the location of the robot can be determined in a service area to include a location of a building; sec 0081).   
If applicant is arguing that Griffin did not particularly recite a service area that defines at least one location of a building, the examiner introduces Gettings who teaches of a method, wherein a robot is guided by a user (sec 0027, 0037, 0045, 0063) through a plurality of locations to create a digital map (generate paths; sec 0051-0053) that defines a service area that defines at least one location of a building (cleaning services, security services, etc in a first location in a building; sec 0025, 0048), wherein the first location is a first floor of a building (a plurality of floors of a building includes at least a first floor; sec 0025, 0048), and wherein the robot transitions to a second location to perform a service task (cleaning services, security services, etc in a first location in a building; sec 0025, 0048), wherein the second location is a second floor (a plurality of floors of a building includes at least a second floor; sec 0025, 0048) of the building.  
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Griffin as taught by Gettings for the purpose or cleaning floors in a building and performing other important tasks such as security patrolling (Gettings, sec 0025).


Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art, Griffin is directed to real time control of a robot, not one time execution of a selected set of actions as in the claimed invention.
The examiner respectfully disagrees.  There is not such limitation as, “one time execution of a selected set of actions”  in the claimed invention.  Applicant’s invention calls for execution of selected actions several times e.g. at one time an action to create a digital map is executed and at another time another selected action such as a service task is executed.  As such applicant’s arguments are not directed to limitations in the claim.
It is believed that the prior art read on all claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 272 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664